UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7270


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL A. RICHARDSON, JR., a/k/a Nathaniel Skeeter, a/k/a
Skeet,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:96-cr-00153-RAJ-1; 2:08-cv-00322-RAJ)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel A. Richardson, Jr., Appellant Pro Se. Elizabeth Marie
Yusi, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel      A.    Richardson,       Jr.,      seeks   to    appeal   the

district court’s order treating his Fed. R. Civ. P. 60(b) motion

as a successive 28 U.S.C. § 2255 (2012) motion, and dismissing

it on that basis.         The order is not appealable unless a circuit

justice    or    judge   issues    a    certificate       of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,        537   U.S.   322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                         Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Richardson        has    not       made       the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                            2
            Additionally,       we    construe       Richardson’s      notice   of

appeal and informal brief as an application to file a second or

successive § 2255 motion.            United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).            In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).          Richardson’s claims do not satisfy either

of these criteria.       Therefore, we deny authorization to file a

successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented    in   the    materials

before   this   court   and    argument      would   not   aid   the   decisional

process.



                                                                        DISMISSED




                                         3